Citation Nr: 0512386	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  97-24 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
claimed as depression and schizophrenia.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from December 1976 to December 
1979, and from June 1988 to November 1989.  He had a period 
of active duty training from August 4, 1991 to August 19, 
1991.  The veteran also served in the Army Reserves and the 
Army National Guard.

The veteran testified at a March 1998 hearing before the RO.  
He also requested a Travel Board hearing.  That hearing was 
scheduled and the veteran did not report for it.  He has not 
suggested there was good cause for his failure to report, nor 
has he requested an additional hearing.  Thus, the veteran's 
request for a Travel Board hearing is considered withdrawn.  
38 C.F.R. § 20.704(d) (2004).

For the reasons explained below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

The veteran filed a claim in October 1993.  At that time, he 
claimed entitlement to service connection for various 
disorders, including depression.  The veteran indicated that 
some of his disabilities, including depression, occurred 
during active duty for training (ACDUTRA) in the Army 
reserves.  The veteran transferred from the Army reserves to 
the Army National Guard in June 1993.  In May 1994, while on 
active duty for training, he was admitted for psychiatric 
evaluation.  An October 1994 Line of Duty review recommended 
that he be processed for separation based upon fraudulent 
entry, because the evidence showed that his paranoid 
schizophrenia did not begin as a result of his active duty 
for training.  In December 1994, the veteran was discharged 
on this basis, with a finding that his schizophrenia existed 
prior to service and was not aggravated thereby.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

One of the provisions of the VCAA, 38 U.S.C.A. § 5103A(d) 
(West 2002), provides that VA will obtain an examination or 
opinion if the information and competent lay or medical 
evidence reflects the existence of current disability or 
persistent or recurrent symptoms of disability that may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  See 
also 38 C.F.R. § 3.159 (2004); Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).

At his February 1994 VA psychiatric examination, the veteran 
was diagnosed with recurrent major depression with psychotic 
features.  However, the examiner did not specifically address 
the etiology of this disorder.  Moreover, the February 1994 
VA examination preceded the May 1994 psychiatric evaluation 
and subsequent discharge from the Army National Guard.  
Consequently, the veteran is entitled to a new VA psychiatric 
evaluation to consider all of the relevant information from 
his active service and active duty for training and the 
relationship between both his depression and schizophrenia to 
such service and training.  It should also be undertaken on 
remand to determine if there are any outstanding ACDUTRA 
and/or inactive duty training (INACDUTRA) records.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Request that the National Personnel 
Records Center (NPRC), appellant's Army 
reserve and Army National Guard unit(s), 
or any other appropriate organization, 
(a) provide any additional medical 
records that may be available; and (b) 
verify any period or periods of DUTRA, 
including whether ACDUTRA and INACDUTRA 
were involved.  Any such records obtained 
should be associated with the claims 
folder.  In the event that records are 
unavailable, this should be noted in 
writing in the claims folder, and if 
feasible, the reason for their 
unavailability should be provided.

2.  Advise the veteran that he may submit 
alternative forms of evidence to support 
his claim, such as statements/affidavits 
from service/DUTRA medical personnel and 
"buddy" statements/affidavits.

3.  Obtain copies of all of the veteran's 
VA psychiatric treatment records since 
August 2002.  Any records obtained should 
be associated with the other evidence in 
the claims folder.

4.  Ask the veteran to provide the names 
and addresses of any private clinical 
sources, with approximate dates of 
treatment or evaluation, relating to his 
psychiatric condition other than those 
that have already been associated with 
the claims folder.  Ask the veteran to 
sign and submit the appropriate consent 
forms to release the medical records of 
any private care provider he identifies.

5.  After any additional evidence has 
been obtained, schedule the veteran for a 
VA psychiatric examination to determine 
the etiology of his depression and 
schizophrenia, including the date of 
onset of each disorder.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
psychiatrist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  .

The examiner should indicate whether it 
is at least as likely as not that the 
veteran's depression or schizophrenia is 
related to his military service, 
including all periods of ACDUTRA or 
INACDUTRA.  The examiner should also 
indicate whether, and the extent to 
which, the veteran's depression or 
schizophrenia preexisted any period of 
service or ACDUTRA or INACDUTRA, and 
whether the disorder was aggravated by 
such service or training, with 
aggravation meaning a permanent increase 
in severity beyond the natural 
progression of the underlying disease 
process.  If no opinion can be rendered, 
an explanation should be set forth 
discussing why a response is not possible 
or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is to be 
advised by the RO that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse effects 
on his claim.

7.  Then, review any additional evidence 
submitted and readjudicate the appellate 
issues, under all appropriate statutory 
and regulatory provisions and legal 
theories. When this development has been 
completed, and if any benefits sought are 
not granted, the case should be returned 
to the Board for further appellate 
consideration, after compliance with 
appropriate appellate procedures, 
including issuance of a supplemental 
statement of the case (SSOC).

The veteran need take no further action until he is further 
informed.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



